Case 5:18-cr-00258-EJD Document 619-20 Filed 12/04/20 Page 1 of 3




      Exhibit 18
            Case 5:18-cr-00258-EJD Document 619-20 Filed 12/04/20 Page 2 of 3




LANCE WADE
 (202) 434-5755
lwade@wc com




                                             June 15, 2020

Via Email

Mr. John C. Bostic, Esquire
Mr. Robert Leach, Esquire
Ms. Vanessa Baehr-Jones, Esquire
Mr. Jeffrey Schenk, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA 95113

            Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                  No. CR-18-00258-EJD (N.D. Cal.)

Dear Counsel:

        I write in regard to SEC-USAO-EPROD-002757301, a document that the government
has produced in this matter, which is privileged and appears to have been inadvertently produced
to the government without redactions by Theranos. The document contains a request for legal
advice and discussion of legal issues among Ms. Holmes, Theranos’ then-General Counsel
Heather King, and multiple attorneys at the law firm of Boies Schiller & Flexner LLP (“BSF”).
We note that an identical version of this document is redacted elsewhere in the government’s
production, see SEC-USAO-EPROD-005048626, and that Theranos asserted privilege claims
over 22 similar documents in the course the government’s investigation, see SEC-USAO-
EPROD-005186105 at -214 to -219. Moreover, Theranos and counsel for the Theranos
(assignment for the benefit of creditors), LLC, copied here, have made clear that Theranos
continues to assert all company privileges and is in fact obligated to do so. See Letter Agreement
re Grand Jury Subpoena Investigation #2016R00024-15 (Mar. 29, 2018); Theranos General
Assignment (Mar. 29, 2018 ) (Attachment A). Ms. Holmes also continues to assert all privileges,
including with respect to materials relating to joint representations involving her and the
company. See L. Wade Ltr. to J. Schenk (Mar. 21, 2019).

       As you know, Rule 4.4. of the California Rules of Professional Conduct provides that
“[w]here it is reasonably apparent to a lawyer who receives a writing relating to a lawyer’s
       Case 5:18-cr-00258-EJD Document 619-20 Filed 12/04/20 Page 3 of 3



Mr. John C. Bostic, Esq., et al.
June 15, 2020
Page 2

representation of a client that the writing was inadvertently sent or produced, and the lawyer
knows or reasonably should know that the writing is privileged or subject to the work product
doctrine, the lawyer shall: (a) refrain from examining the writing any more than is necessary to
determine that it is privileged or subject to the work product doctrine, and (b) promptly notify the
sender.” Based on the facts set forth above, the government knew or reasonably should have
known that SEC-USAO-EPROD-002757301 was inadvertently produced and that, since there
has been no waiver of privilege with respect to communications involving BSF and Theranos
and/or Ms. Holmes, the document is privileged. Accordingly, the government should have taken
the steps required by the Rule whenever it first located this privileged document. Instead, the
government identified the document as one it expected to use at trial. The government should
remedy the situation immediately – and remove this document from its files and amend its Rule
404(b) disclosures to remove references to it. Please confirm by close of business on
Wednesday, June 17, that you have taken these necessary remedial steps, or we will be forced to
raise this issue with the Court.

       We appreciate your time and attention to this matter.

                                                     Sincerely,




                                                     Lance Wade

cc:    Jeff Coopersmith, Esq. (by email)
       Scott Goldsmith, Esq. (by email)

Attachment
